Citation Nr: 0203296	
Decision Date: 04/10/02    Archive Date: 04/18/02

DOCKET NO.  01-06 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a low 
back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel 

INTRODUCTION

The veteran had active service from April 1943 to July 1944.

This appeal arose from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's request to 
reopen his claim for service connection for a low back 
disability.

For the reasons stated below, the Board finds that new and 
material evidence has been presented, but that additional 
development is necessary regarding the underlying claim of 
service connection for a low back disability.  Accordingly, 
the Board is undertaking additional development on this issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the merits of the veteran's 
service connection claim.


FINDINGS OF FACT

1.  An RO decision in March 1991 denied the veteran's request 
to reopen his claim for service connection for a low back 
disability; the veteran did not initiate an appeal from that 
decision.

2.  The veteran has submitted evidence since the March 1991 
decision which was not previously of record, is not 
cumulative, and is both relevant and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a low back disability.



CONCLUSION OF LAW

The evidence received since the rating decision dated in 
March 1991 is new and material; the veteran's claim for 
service connection for a low back disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-45,632 (August 29, 2001).

The Board of Veterans' Appeals (Board) observes that the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  See Barnett v. Brown, 83 F.3d. 1380 
(Fed. Cir. 1996).  It was specifically stated in the VCAA 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA (codified as 
amended at 38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  It is 
noted that regulations adopted by VA implementing the VCAA 
include changes to the standard for determining new and 
material evidence under 38 C.F.R. § 3.156(a), and provides 
for limited assistance to claimants seeking to reopen 
previously denied claims.  VA's authority to provide such 
additional assistance is provided by 38 U.S.C.A. § 5103A(g) 
(West Supp. 2001) which states that nothing in section 5103A 
precludes VA from providing such other assistance as the 
Secretary considers appropriate.  However, these changes are 
applicable only to claims to reopen filed on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,628-45,629.  Here, the 
veteran's claim was filed prior to August 29, 2001, and, as 
such, these changes are not applicable in the instant case.

The Board acknowledges that VBA Fast Letter No. 01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The Court has held that, when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The veteran's claim for service connection for a low back 
disability was originally denied by an unappealed January 
1952 RO decision.  The evidence which was of record at the 
time of this decision included the veteran's service medical 
records, statements from several service associates and a 
statement from a private physician.

The veteran's service medical records reflect, in part, 
treatment for complaints of back pain and that findings of 
scoliosis and spina bifida were made.  For example, on the 
veteran's induction examination, musculoskeletal defects 
included left dorsal scoliosis, nondisabling.  Records dated 
January 19, 1944 show a diagnosis of scoliosis bifid sacral 
vertebrae.  Subsequent records from January 26, 1944, state 
exam normal back not sufficient pathological basis for 
complaint.  A March 1944 report noted that the veteran's 
chief complaint was pain in back, fainting spells, bed-
wetting.  In addition, it was noted that the veteran claimed 
back pain since childhood.  Examination of the bones and 
joints revealed moderate "S" shaped scoliosis of thoracic 
and lumbar spines.  Further, flexion of the spine was 
moderately limited.  Progress notes dated March 12, 1944, 
reflect that X-ray of the spine revealed slight right-sided 
scoliosis in lower lumbar spine, a spina bifida in the first 
sacral segment, but the scoliosis was not of such degree to 
be disqualifying, according to the report.  A March 1944 
report from the American Red Cross concerning the veteran's 
social history noted, in part, that the veteran's mother 
informed them that the veteran had been suffering from severe 
backaches since he was six years of age.  She reported that 
these occurred several times a week, and that when the 
veteran was younger, he was absent from school a great deal 
because of this ailment.  Moreover, she reported that he was 
still suffering from these backaches at the time he was 
inducted into service, that they had occurred many times 
since then, and that he had to remain in bed for several 
days.  She also reported that the veteran had always had a 
curvature of the spine, and that he was advised by the doctor 
to wear a brace, which he never did, and she felt this might 
have caused his backaches.  An April 1944 neuropsychiatric 
examination noted that a social service investigation 
revealed a longstanding history of backache, among other 
things.  It was also noted that a letter from the regimental 
surgeon revealed the fact that the veteran had been riding 
the sick book, complaining constantly of back difficulty, yet 
was known to be an excellent basketball player.  X-ray 
examination revealed a slight right-sided scoliosis of lumbar 
spine which was not of sufficient degree to be disqualifying.  
Diagnosis following examination was constitutional 
psychopathic state, inadequate personality.  On the veteran's 
July 1944 separation from service examination, there were 
reported to be no musculoskeletal defects.  No diagnosis of a 
low back disability as a residual of injury was made.

Statements from several service associates were received in 
August 1951.  These were to the combined effect that the 
veteran fell in service while on a hike, injuring his low 
back.  A private physician, in a statement dated and received 
in December 1951, related that he began treating the veteran 
in July 1945 for low back problems.  Further, the physician 
noted that an August 1950 X-ray myelogram revealed that the 
pains in the veteran's lower back towards the center of the 
spine just above the hips were due to nucleus pulposus 
(ruptured inter vertebral disc).

A copy of the physician's December 1951 statement was 
received in March 1991 as was an August 1990 report of an MRI 
of the veteran's lumbosacral spine.  In an unappealed March 
1991 rating decision, the veteran's request to reopen his 
claim for service connection for a low back disability was 
denied.

The documents which have been made part of the record since 
the March 1991 RO decision denying the veteran's request to 
reopen his claim for service connection for a low back 
disability include VA outpatient treatment records, private 
medical reports and records, copies of private medical 
reports and records and testimony from the veteran and his 
spouse at a November 2001 hearing on appeal.

In attempting to reopen his claim, the veteran has testified 
that he was injured when he fell during a march.  He asserts 
that he has been treated for his low back problems ever since 
service.

A veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110.  A preexisting disease or injury will be 
considered to have been aggravated during service when there 
is an increase in disability during service, unless there is 
a specific finding that the increase in disability is due to 
the natural progression of the disease.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  Moreover, temporary flare-ups 
during service of the symptoms of a disability, without 
overall worsening of the condition itself, do not constitute 
aggravation of the disability.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991). 

The medical evidence submitted in support of the veteran's 
application to reopen his claim includes a statement dated in 
January 1951, received by VA in July 2001, from a private 
physician who reported that he had treated the veteran on 
numerous occasions since the fall season of 1944 for severe 
pains in the lower back.  An April 2000 VA MRI report shows 
an impression of bulging herniated disc at L5-S1 with 
subarticular recess stenosis, more on the right, which may 
impinge on the traversing right S-1 nerve root.

The 1991 RO decision denied the veteran's request to reopen 
his claim on the basis that no new and material evidence had 
been submitted.  The Board finds that the recently submitted 
medical evidence was not previously of record, is not 
cumulative, and is both relevant and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for schizophrenia.  Hodge, 
supra; 38 C.F.R. § 3.156.  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for a low back 
disability.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156.

Adjudication of the veteran's claim does not end with the 
conclusion that new and material evidence has been submitted.  
Turning to the merits of the underlying claim for service 
connection, the Board concludes that additional development 
is necessary for a full and fair determination of this case.  
In particular, the Board is of the opinion that a medical 
examination of the veteran would materially assist in the 
adjudication of this appeal. 


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
low back disability; to this extent only, the appeal is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


